



Exhibit 10.8
BLUE BIRD CORPORATION
NONQUALIFIED STOCK OPTION GRANT AGREEMENT
This Stock Option Grant Agreement (the “Grant Agreement”) is made and entered
into effective on the Date of Grant set forth in Exhibit A (the “Date of Grant”)
by and between Blue Bird Corporation, a Delaware corporation (the “Company”),
and the individual named in Exhibit A hereto (the “Optionee”).


WHEREAS, the Company desires to provide the Optionee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and


WHEREAS, to give effect to the foregoing intention, the Company desires to grant
the Optionee an option pursuant to the Blue Bird Corporation 2015 Omnibus Equity
Incentive Plan (the “Plan”) to acquire the Company’s common stock, par value
$.0001 per share (the “Common Stock”);


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the parties hereto agree as follows:


1.    Grant. The Company hereby grants the Optionee a Nonqualified Stock Option
(the “Option”) to purchase up to the number of shares of Common Stock (the
“Shares”) set forth in Exhibit A hereto at the exercise price per Share (the
“Exercise Price”) set forth in Exhibit A, subject to the terms and conditions
set forth herein and the provisions of the Plan, the terms of which are
incorporated herein by reference. Capitalized terms used but not otherwise
defined in this Grant Agreement shall have the meanings as set forth in the
Plan.


2.    Vesting. Except as otherwise provided in this Agreement or in Exhibit A
(which shall supersede this Section 2 in the event of any inconsistency between
this Section 2 and Exhibit A), the Options shall vest in accordance with the
following vesting schedule subject to achievement of at least a partial payment
of the Management Performance Bonus Plan for the prior fiscal year:
The following percentage
of the Options:
Shall vest on the following date; provided that the Awardee is in the Service of
the Company or any of its Subsidiaries on such date:
33.3%
December 11, 2019
33.3%
December 11, 2020
33.4%
December 11, 2021



Any Option not vested due to a failure to achieve the prior fiscal year’s
Management Performance Bonus Plan shall be forfeited. Further, each tranche of
Options is subject to downward adjustments consistent with each respective
fiscal year’s actual percentage payout based solely on the financial metrics of
the Management Performance bonus award. For example, if the Company achieves a
50% payout of the fiscal year 2019 Management Performance Bonus Plan, then only
half of the 33.3% of the Option award shall vest on December 11, 2019. If the
Company fails to achieve any payout of the fiscal year 2019 Management
Performance Bonus Plan, then 33.3% of the Option shall be deemed forfeited. The
performance objectives of each fiscal year’s Management Performance Plan shall
be set by the Company’s Compensation Committee at its sole discretion and may
vary year to year.


Notwithstanding anything to the contrary, no portion of the Option shall vest
and become exercisable after the date on which the Optionee’s Service with the
Company and its Subsidiaries terminates. The vesting of all unvested shares of
Common Stock subject to the Option will automatically be accelerated in
connection with a “Change in Control”, as defined in the Plan.


3.    Exercise Period Following Termination of Service. This Option shall
terminate and be canceled, to the extent not exercised, on the ninetieth (90th)
day after the Optionee’s Service with the Company and its Subsidiaries
terminates, except that if such termination of Service with the Company and its
Subsidiaries is due to the death or Disability of the Optionee, this Option
shall terminate and be canceled on the one-year anniversary of the date of such
termination of Service. Notwithstanding the foregoing, in the event that the
Optionee’s Service with the Company and its Subsidiaries is terminated for
“Cause” (as defined below), then the Option (whether or not then exercisable to
any extent) shall immediately terminate on the date of such termination of
Service and shall not be exercisable for any period following such date.
Notwithstanding anything contained herein to the





--------------------------------------------------------------------------------





contrary, in no event may this Option be exercised later than the Expiration
Date set forth in Exhibit A and in no event shall this Option be exercised for
more Shares than the Shares which otherwise have become exercisable as of the
date of termination of Service.


For purposes of the foregoing, the Optionee’s Service with the Company and its
Subsidiaries shall be deemed to be terminated for “Cause” if such termination is
due to the Optionee’s (i) conviction of, or the entry of a plea of guilty or no
contest to, a felony or any other crime that causes the Company or its
Affiliates public disgrace or disrepute, or that materially and adversely
affects the Company’s or its Affiliates’ operations or financial performance or
the relationship the Company has with its customers or suppliers, (ii) gross
negligence or willful misconduct with respect to the Company or any of its
Affiliates, including, without limitation fraud, embezzlement, theft or proven
dishonesty in the course of Optionee’s employment; (iii) refusal to perform any
lawful, material obligation or fulfill any duty (other than any duty or
obligation of the type described in clause (v) below) to the Company or its
Affiliates (other than due to a Disability), which refusal, if curable, is not
cured within 10 days after delivery of written notice thereof; (iv) material
breach of any agreement with or duty owed to the Company or any of its
Affiliates, which breach, if curable, is not cured within 10 days after the
delivery of written notice thereof; or (v) breach of any obligation or duty to
the Company or any of its Affiliates (whether arising by statute, common law or
agreement) relating to confidentiality, noncompetition, nonsolicitation or
proprietary rights. Notwithstanding the foregoing, if Optionee and the Company
(or any of its Subsidiaries) have entered into an employment agreement,
consulting agreement or other similar agreement that specifically defines
“cause,” then “Cause” shall have the meaning defined in that employment
agreement, consulting agreement or other agreement.


4.    Method of Exercise. This Option is exercisable by delivery to the Company
of an exercise notice (the “Exercise Notice”) in a form satisfactory to the
Committee or by such other form or means as the Committee may permit or require.
Any Exercise Notice shall state or provide the number of Shares with respect to
which the Option is being exercised (the “Exercised Shares”), and include such
other representations and agreements as may be required by the Company pursuant
to the provisions of the Plan. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price for the Exercised Shares (i) in cash;
(ii) by check; or (iii) in such other manner as is acceptable to the Committee,
provided that such form of consideration is permitted by the Plan and by
applicable law. Upon exercise of the Option by the Optionee and prior to the
delivery of such Exercised Shares, the Company shall have the right to require
the Optionee to satisfy applicable Federal and state tax income tax withholding
requirements and the Optionee’s share of applicable employment withholding taxes
in a method satisfactory to the Company. Notwithstanding the foregoing, no
Exercised Shares shall be issued unless such exercise and issuance complies with
the requirements relating to the administration of stock option plans and other
applicable equity plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted, and the applicable laws of any foreign country
or jurisdiction where stock grants or other applicable equity grants are made
under the Plan; assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Shares.


5.    Covenants Agreement. This Option shall be subject to forfeiture at the
election of the Company in the event that the Optionee breaches any agreement
between the Optionee and the Company with respect to noncompetition,
nonsolicitation, assignment of inventions and contributions and/or nondisclosure
obligations of the Optionee.


6.    Taxes. By executing this Grant Agreement, Optionee acknowledges and agrees
that Optionee is solely responsible for the satisfaction of any applicable taxes
that may be imposed on Optionee that arise as a result of the grant, vesting or
exercise of the Option, including without limitation any taxes arising under
Section 409A of the Code (regarding deferred compensation) or Section 4999 of
the Code (regarding golden parachute excise taxes), and that neither the Company
nor the Committee shall have any obligation whatsoever to pay such taxes or
otherwise indemnify or hold Optionee harmless from any or all of such taxes.


7.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee. The terms
of the Plan and this Grant Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.


8.    Securities Matters. All Shares and Exercised Shares shall be subject to
the restrictions on sale, encumbrance and other disposition provided by Federal
or state law. The Company shall not be obligated to sell or issue any Shares or
Exercised Shares pursuant to this Grant Agreement unless, on the date of sale
and issuance thereof, such Shares are either registered under the Securities Act
of 1933, as amended (the “Securities Act”), and all applicable state securities
laws, or are exempt from registration thereunder. Regardless of whether the
offering and sale of Shares under the Plan have been registered under the
Securities Act, or have been registered or qualified under the securities laws
of any state, the Company at its discretion may impose restrictions upon the
sale, pledge or other transfer of such Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary in order to achieve compliance with the Securities Act or the
securities laws of any state or any other law.





--------------------------------------------------------------------------------







9.    Investment Purpose. The Optionee represents and warrants that unless the
Shares are registered under the Securities Act, any and all Shares acquired by
the Optionee under this Grant Agreement will be acquired for investment for the
Optionee’s own account and not with a view to, for resale in connection with, or
with an intent of participating directly or indirectly in, any distribution of
such Shares within the meaning of the Securities Act. The Optionee agrees not to
sell, transfer or otherwise dispose of such Shares unless they are either (1)
registered under the Securities Act and all applicable state securities laws, or
(2) exempt from such registration in the opinion of Company counsel.


10.    Lock-Up Agreement. The Optioned hereby agrees that in the event that the
Optioned exercises this Option during a period in which any directors or
officers of the Company have agreed with one or more underwriters not to sell
securities of the Company, then, as a condition to such exercise, the Optioned
shall enter into an agreement, in form and substance satisfactory to the
Company, pursuant to which the Optioned shall agree to restrictions on
transferability of the Shares comparable to the restrictions agreed upon by such
directors or officers of the Company.


11.    Other Plans. No amounts of income received by the Optioned pursuant to
this Grant Agreement shall be considered compensation for purposes of any
pension or retirement plan, insurance plan or any other employee benefit plan of
the Company or its subsidiaries, unless otherwise expressly provided in such
plan.


12.    No Guarantee of Continued Service. The Optioned acknowledges and agrees
that the right to exercise the Option pursuant to the exercise schedule hereof
is earned only by continuing Service with the Company and/or its Subsidiaries
(and not through the act of being hired, being granted an option or purchasing
shares hereunder). The Optioned further acknowledges and agrees that (i) this
Grant Agreement, the transactions contemplated hereunder and the exercise
schedule set forth herein do not constitute an express or implied promise of
continued employment or other Service for the exercise period or for any other
period, and shall not interfere with the Optionee’s right or the right of the
Company or its Subsidiaries to terminate the employment or Service relationship
at any time, with or without cause, subject to the terms of any written
employment agreement that the Optionee may have entered into with the Company or
any of its Subsidiaries; and (ii) the Company would not have granted this Option
to the Optionee but for these acknowledgements and agreements.


13.    Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Grant Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof, and may not be modified adversely to
the Optionee’s interest except by means of a writing signed by the Company and
the Optionee. In the event of any conflict between this Grant Agreement and the
Plan, the Plan shall be controlling, except as otherwise specifically provided
in the Plan. This Grant Agreement shall be construed under the laws of the State
of Delaware, without regard to conflict of laws principles.


14.    Opportunity for Review. Optionee and the Company agree that this Option
is granted under and governed by the terms and conditions of the Plan and this
Grant Agreement. The Optionee has reviewed the Plan and this Grant Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Agreement and fully understands all provisions of the Plan
and this Grant Agreement. The Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan and this Grant Agreement. The Optionee further
agrees to notify the Company upon any change in the residence address indicated
herein.


15.    Section 409A.    This Option is intended to be excepted from coverage
under Section 409A and shall be administered, interpreted and construed
accordingly. The Company may, in its sole discretion and without the Optionee’s
consent, modify or amend the terms of this Grant Agreement, impose conditions on
the timing and effectiveness of the exercise of the Option by Optionee, or take
any other action it deems necessary or advisable, to cause the Option to be
excepted from Section 409A (or to comply therewith to the extent the Company
determines it is not excepted).


















[Signature Page Follows]







--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Grant Agreement as of
the date set forth in Exhibit A.




BLUE BIRD CORPORATION




By:________________________________
Name: Phil Horlock
Title: President & Chief Executive Officer






OPTIONEE




___________________________________
Name:









--------------------------------------------------------------------------------






EXHIBIT A


BLUE BIRD CORPORATION


NONQUALIFIED STOCK OPTION GRANT AGREEMENT




    
(a).    Optionee’s Name: ____            




(b).    Date of Grant: _______            


    
(c).    Number of Shares Subject to the Option: ____     




(d).    Exercise Price: $____ per Share




(e).    Expiration Date: _________        










_______ (Initials)
Optionee




_______ (Initials)
Company Signatory





